DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to David Steadman whose contact information is listed below.  
Claim 1 is pending in the application.

Priority
This application is filed under 35 U.S.C. 120 as a continuation of U.S. application no. 16/412,884, filed on May 15, 2019, now U.S. Pat. No. 10,888,638, which is filed under 35 U.S.C. 121 as a divisional of U.S. application no. 14/746,129, filed on June 22, 2015, now U.S. Pat. No. 10,314,939, which is filed under 35 U.S.C. 121 as a divisional of U.S. application no. 14/219,555, filed on March 19, 2014, now U.S. Pat. No. 9,096,688, which is filed under 35 U.S.C. 120 as a continuation of international application PCT/AU2013/000621, filed on June 12, 2013, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Australian application no. 2012902458, filed on June 12, 2012. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Specification/Informalities
The applicant is requested to update the status of U.S. application no. 16/412,884 at paragraph [0001] of the specification. According to USPTO records, the 16/412,884 application has issued as U.S. Patent No. 10,888,638.

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on December 11, 2020 are objected to because the view numbers are preceded by “Figure”, which should be replaced with the abbreviation "FIG." 
Also, the multiple views of Figure 8 should be identified by the same number followed by a capital letter. For example, the two views of Figure 8 should be identified as “FIG. 8A” and “FIG. 8B”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 is objected to in the recitation of “a solution comprising an inorganic salt selected from the group consisting of trimethylammonium chloride, tetramethylammonium chloride, sodium chloride, lithium chloride, perchlorate and trifluoromethanesulfonate and an anionic surfactant selected from the group consisting of alkyl sulfates, alkyl ether sulfates, alkyl sulfonates, and alkyl aryl sulfonates in order to denature non-collagenous proteins contained therein” in lines 4-9 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “a solution comprising an inorganic salt and an anionic surfactant to denature non-collagenous proteins contained therein, wherein the inorganic salt is selected from the group consisting of trimethylammonium chloride, tetramethylammonium chloride, sodium chloride, lithium chloride, perchlorate and trifluoromethanesulfonate and the anionic surfactant is selected from the group consisting of alkyl sulfates, alkyl ether sulfates, alkyl sulfonates, and alkyl aryl sulfonates”. 
Claim 1 is also objected to in the recitation of “step (iii) using simultaneous mechanical stimulation for sufficient time to enable the collagen bundles in said collagen-containing tissue to align and incubating said tissue” in lines 12-14 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “step (iii) by simultaneous mechanical stimulation for sufficient time to enable the collagen bundles in said collagen-containing tissue to align and incubation of said tissue”. 
Claim 1 is also objected to in the recitation of “comprising an HCl” in line 14 and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “comprising HCl”. 
Claim 1 is also objected to in the recitation of “wherein the mechanical stimulation comprises applying tension cyclically to the collagen-containing tissue” in lines 16-17 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the mechanical stimulation comprises cycles of stretching and relaxing the collagen-containing tissue”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,888,638 B2 (cited on Form PTO-892; hereafter ‘638 patent). This is a statutory double patenting rejection. 
Regarding the claim of this application, claim 1 of the ‘638 patent recites a method of producing a collagen-containing membrane, the method comprising the steps of:
(i) incubating an isolated collagen-containing tissue comprising collagen bundles in an ethanol solution;
(ii) incubating the collagen-containing tissue from step (i) in a solution comprising an inorganic salt selected from the group consisting of trimethylammonium chloride, tetramethylammonium chloride, sodium chloride, lithium chloride, perchlorate and trifluoromethanesulfonate and an anionic surfactant selected from the group consisting of alkyl sulfates, alkyl ether sulfates, alkyl sulfonates, and alkyl aryl sulfonates in order to denature non-collagenous proteins contained therein;
(iii) incubating the collagen-containing tissue produced in step (ii) in a solution comprising HCl until the collagen in said tissue is denatured; and
(iv) manipulating the collagen-containing tissue produced in step (iii) using simultaneous mechanical stimulation for sufficient time to enable the collagen bundles in said collagen-containing tissue to align and incubating said tissue in a solution comprising an HCl until the collagen-containing membrane is produced;
wherein the mechanical stimulation comprises applying tension cyclically to the collagen-containing tissue.
The only difference between claim 1 of the ‘638 patent and the claim of this application is the recitation of “comprising collagen bundles” in step (i) of the ‘638 patent. However, given the recitation of “to enable the collagen bundles in said collagen-containing tissue” in step (iv) of the claim of this application and that the method steps (i) to (iii) of the claim of this application do not appear to result in the formation of collagen bundles de novo, it is presumed that the collagen-containing tissue of step (i) of the claim of this application already comprises collagen bundles. As such, the claim of this application is considered to be the same invention as claim 1 of the ‘638 patent. 
In the event the collagen-containing tissue of step (i) of the claim of this application does not necessarily comprise collagen bundles, the instant rejection will be withdrawn in favor of the nonstatutory double patenting rejection based on claim 1 of the ‘638 patent as set forth below. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is raised in the interest of compact prosecution and in the event that the collagen-containing tissue of step (i) of the claim of this application does not necessarily comprise collagen bundles. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,888,638 B2 (‘638 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the claim of this application, claim 1 of the ‘638 patent recites a method of producing a collagen-containing membrane, the method comprising the steps of:
(i) incubating an isolated collagen-containing tissue comprising collagen bundles in an ethanol solution;
(ii) incubating the collagen-containing tissue from step (i) in a solution comprising an inorganic salt selected from the group consisting of trimethylammonium chloride, tetramethylammonium chloride, sodium chloride, lithium chloride, perchlorate and trifluoromethanesulfonate and an anionic surfactant selected from the group consisting of alkyl sulfates, alkyl ether sulfates, alkyl sulfonates, and alkyl aryl sulfonates in order to denature non-collagenous proteins contained therein;
(iii) incubating the collagen-containing tissue produced in step (ii) in a solution comprising HCl until the collagen in said tissue is denatured; and
(iv) manipulating the collagen-containing tissue produced in step (iii) using simultaneous mechanical stimulation for sufficient time to enable the collagen bundles in said collagen-containing tissue to align and incubating said tissue in a solution comprising an HCl until the collagen-containing membrane is produced;
wherein the mechanical stimulation comprises applying tension cyclically to the collagen-containing tissue.
Therefore, claim 1 of this application is unpatentable over claim 1 of the ‘638 patent. 
In the event that the collagen-containing tissue of step (i) of the claim of this application necessarily comprises collagen bundles, the instant rejection will be withdrawn in favor of the statutory double patenting rejection based on claim 1 of the ‘638 patent as set forth above.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,096,688 B2 (cited on Form PTO-892; hereafter ‘688 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the claim of this application, claim 1 of the ‘688 patent recites a method of producing a collagen-containing membrane comprising the steps of:
(i) isolating a collagen-containing tissue and incubating the isolated collagen-containing tissue in an ethanol solution;
(ii) incubating the isolated collagen-containing tissue from step (i) in a solution comprising about 1% (v/v) SDS (an alkyl sulfate) and about 0.2% (v/v) LiCl in order to denature non-collagenous proteins contained therein;
(iii) incubating the collagen-containing tissue produced in step (ii) in a solution comprising about 0.5% (v/v) HCl until the collagen in said material is denatured; and
(iv) incubating the collagen-containing tissue produced in step (iii) in a solution comprising about 1% (v/v) HCl with simultaneous mechanical stimulation for sufficient time to enable the collagen bundles in said collagen-containing tissue to align; 
wherein the mechanical stimulation comprises applying tension cyclically to the collagen-containing tissue, thereby producing said collagen-containing membrane.
Therefore, claim 1 of this application is unpatentable over claim 1 of the patent. 

Conclusion
Status of the claims:
Claim 1 is pending.
Claim 1 is rejected.
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656